Case 9:21-mj-08280-WM Document 1 Entered on FLSD Docket 07/20/2021 Page 1 of 5




                                 UNITED ST ATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                    Case No.   21.s2eo-WM



   UNITED STATES OF AMERICA

   v.
   VICTOR SAMUEL SIQUINA-FUENTES
   Q/k/11 Pedro S11ntl11go Slqulna-Slqulna


   ______________      Defendant.                  /


                                        CRIMINAL COVER SHEET

   I. Did this matter originate from a matter pending in the Central Region of the United States
      Attorney's Office prior to August 9, 2013 (Mag. Judge Alicia Valle)?          Yes_:{_ No

   2.   Did this matter originate from a matter pending in the Northern Region of the United States
        Attorney's Office prior to August 8, 2014 (Mag. Judge Shaniek Maynard)? _Yes_{_ No

   3.   Did this matter originate from a matter pending in the Central Region of the United States
        Attorney's Office prior to October 3, 2019 (Mag. Judge Jared Strauss)?           Yes_{_ No




                                                       Respectfully submitted,

                                                       JUAN ANTONIO GONZALEZ
                                                       ACTING UNITED STA TES ATTORNEY
                                             BY:       .4tk /,ub{,l,ULlf,~;
                                                       Rinku Tribuiani
                                                       ASSISTANT UNITED STATES ATTORNEY
                                                       Florida Bar No. 0150990
                                                       500 South Australian Avenue, Suite 400
                                                       West Palm Beach, Florida 33401
                                                       Tel:       (561) 820-8711
                                                       Fax:      (561) 820-8777
                                                       Email:     RTribuiani@usa.doj.gov
  Case 9:21-mj-08280-WM Document 1 Entered on FLSD Docket 07/20/2021 Page 2 of 5




AO 91 (Rev. 08/09) Criminal Complaint


                                     UNITED STATES DISTRICT COURTFLED BY_._.,,__                                                        c.
                                                                    for the
                                                     Southern District of Florida                                     jUL 2 2 21
                  United States of America                             )
                                v.                                     )
        VICTOR SAMUEL SIQUINA-FUENTES                                  )         Case No. 21-8280-WM
         a/k/a Pedro Santiago Siquina-Siquina                          )
                                                                       )
                                                                       )
                           Dtftndant(s)


                                                      CRIMINAL COMPLAINT

         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about    the date(s) of                July 17, 2021                    in the county of                Palm   Beach     in the
     Southem           District of            Florida           ,   the defendant(s) violated:
            Code Section                                                           Offense Description

Title 8 U.S.C. 1326(a) & (b)(2)                                        Illegal   re-entry after deportation




         This criminal complaint is based on these facts:
See Attached Affidavit




         ti! Continued on the attached sheet.


                                                                                              ~fainanr 's signat11re

                                                                                                 TFO Andy Kor.zen, HSI
                                                                                                   Prinled name and title




City and state:     _ _ _ _W          st'-"-Palm Beach, f:l,
                           :.. ;_:::_e=
Case 9:21-mj-08280-WM Document 1 Entered on FLSD Docket 07/20/2021 Page 3 of 5




                          AFFIDAVIT OF ANDY KORZEN
              UNITED ST ATES DEPARTMENT OF HOMELAND SECURITY
                   IMMIGRATJON AND CUSTOMS ENFORCEMENT

            I, Andy Korzen, being duly sworn, depose and state as follows:

            I.      I am a Task Force Officer (TFO) with the Homeland Security

     Investigations (HSI), and I am also Deportation Officer with the Immigration and

     Customs Enforcement and have been so employed for over eighteen years.                   I am

     currently assigned to the HSI, West Palm Beach, Florida. My duties and responsibilities

     include enforcing criminal and administrative immigration laws of the United States.

     have also conducted and participated in investigations of this nature.

            2.      This affidavit is based upon my own knowledge as well as information

     provided to me by other law enforcement officers. This affidavit does not set forth every

     fact known to me regarding the investigation but only those facts necessary to establish

     probable cause to believe that Victor Samuel SIQUINA-FUENTES, also known as Pedro

     Santiago SIQUINA-SIQUINA, committed the offense of illegal re-entry after

     deportation, in violation of Title 8, United States Code, Sections I326(a) and (b)(2).

            3.      On or about July 17, 2021, Victor Samuel SIQUINA-FUENTES was

     arrested in Palm Beach County, Florida for driving under the influence-causing damage

     to person/property, failure to register as a sex offender, leaving the scene of crash

     involving damage, and driving without a driver's license. He was booked and detained at

     the Palm Beach County Jail. Upon booking, his fingerprints were entered into the IAFIS

     system resulting in a positive match for an individual previously removed from United

     States, that is, Victor Samuel SJQUINA-FUENTES.
Case 9:21-mj-08280-WM Document 1 Entered on FLSD Docket 07/20/2021 Page 4 of 5




             4.     A review of the immigration electronic records shows that Victor Samuel

     SIQUINA-FUENTES is a native and citizen of Guatemala. Records further show that on

     or about July 5, 2011, Victor Samuel SIQUINA-FUENTES was ordered removed from

     the United States. The Order of Removal was executed on or about July 13, 2011,

     whereby Victor Samuel SIQUINA-FUENTES was removed from the United States and

      returned to Guatemala.

             5.     Records further show that on or about August 3, 2007, in the Circuit Court

     of the State of Oregon, for the County of Marion, Victor Samuel SIQUINA-FUENTES

     was convicted of the felony offense of Rape in the Third Degree, case number 07C44524.

             6.     Victor Samuel SIQUINA-FUENTES's fingerprints taken in connection

     with his July 17, 2021 arrest in Palm Beach County were scanned into the IAFIS system.

     Results confirmed that scanned fingerprints belong to the individual who was previously

     removed from the United States, that is, that is Victor Samuel SIQUINA-FUENTES.

             7.     A record check was performed in the Computer Linked Application

     Informational Management System to determine if Victor Samuel SIQUJNA-FUENTES

     filed an application for permission to reapply for admission into the United States after

     deportation or removal. After a search was performed in that database system, no record

     was found to exist indicating that Victor Samuel SIQUINA-FUENTES obtained consent

     from the Attorney General of the United States or from the Secretary of Homeland

     Security, for re-admission into the United States as required by law.

             8.     Based on the foregoing, I submit that probable cause exists to believe that,

     on or about July 17, 2021, Victor Samuel SIQUINA-FUENTES, an alien who was

     previously deported and removed from the United States, was found in the United States


                                                  2
Case 9:21-mj-08280-WM Document 1 Entered on FLSD Docket 07/20/2021 Page 5 of 5




     without having received the express consent from the Attorney General or the Secretary

     of the Department of Homeland Security for re-admission into the United States, in

     violation of Title 8, United States Code, Scclions I 326(a) and (b)(2).




                                                   Homeland Security Investigations


     Sworn and Attested to me by -14pplicnnt by Telephone (Fucetime) pursuant to Fed. R.
     Crim. P. 4(cl) and 4.1 this t)...o ~ of July 2021.




                                                   WlLLIAM MATTHEW AN
                                                   UNITED STATES MA ISTRATEJUOGE




                                                  3
